Exhibit 10.87
GENERAL CONTRACT FOR SERVICES


This contract for Service (this “Contract”) was made effective as of January 01,
2005 by and between Swiftnet Ltd of 960 High Road, London, UK N12 9RY, and
Xfone, Inc. of 2506 Lakeland Drive, Suite 100, Jackson, MS 39232, USA. In this
Contract, the party who is contracting to receive services will be referred to
as “Swiftnet”, and the party who will be providing the services will be referred
to as “Xfone”.
 

 
1.
DESCRIPTION OF SERVICE. Beginning on January 01, 2005, Xfone will provide to
Swiftnet the following services (collectively, the “Services”);



Marketing, Finance and Operational Consultancy work related to customers and
transactions that are based in and outside the United Kingdom.



 
2.
PAYMENT FOR SERVICES. In exchange for the Services Swiftnet will pay Xfone
according to the following schedule:



5% of the total turnover of Swiftnet
5% on money raised from sources outside the UK.
Expenses.



 
3.
TERM. This Contract may be terminated by either party upon 30 days prior written
notice to the other party. The payment terms will be reviewed at the end of each
year.




 
4.
WORK PRODUCT OWNERSHIP. Any copyrightable works, ideas, discoveries, inventions,
patents, products, or other information (collectively the “Work Product”)
developed in whole or in part by Xfone in connection with the Services will be
the exclusive property of Swiftnet. Upon request, Xfone will execute all
documents necessary to confirm or perfect the exclusive ownership of Swiftnet to
the Work Product.




 
5.
CONFIDENTIALITY. Xfone, and its employees, agents, or representatives will not
at any time or in any manner, either directly or indirectly, use for the
personal benefit of Xfone, or divulge, disclose, or communicate in any manner,
any information that is proprietary to Swiftnet. Zfone and its employees,
agents, and representatives will protect such information and treat it as
strictly confidential. This provision will continue to be effective after the
termination of this contract.



Upon termination of this Contract, Xfone will return to Swiftnet all records,
notes, documents and other items that were used, created, or controlled by Xfone
during the term of this Contract.



 
6.
REMEDIES. In addition to any and all other rights a party may have available
according to law, if a party defaults by failing to substantially perform any
provision, term or condition of this contract (including without limitation the
failure to make a monetary payment when due), the other party may terminate the
Contract by providing written notice to the defaulting party. This notice shall
describe with sufficient detail the nature of the default. The party receiving
such notice shall have 30 days from the effective date of such notice to cure
the default(s). Unless waived by a party providing notice, the failure to cure
the default(s) within such time period shall result in the automatic termination
of this Contract.




--------------------------------------------------------------------------------



 
7.
ENTIRE AGREEMENT. This Contract contains the entire agreement of the parties,
and there are no other promises or conditions in any other agreement whether
oral or written concerning the subject matter of this Contract. This contract
supersedes any prior written oral agreements between the parties.




 
8.
SEVERABILITY. If any provision of this Contract will be held to be invalid or
unenforceable for any reason, the remaining provisions will continue to be valid
and enforceable. If a court finds that nay provision of this Contract is invalid
or unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision will be deemed to be written, construed, and
enforced as so limited.




 
9.
AMENDMENT. This Contract may be modified or amended in writing, if the writing
is signed by the party obligated under the amendment.




 
10.
GOVERNING LAW. This Contract shall be construed in accordance with the laws of
the State of Missisppi.




 
11.
NOTICE. Any notice or communication required or permitted under this Contract
shall be sufficiently given if delivered in person or by certified mail, return
receipt requested, to the address set forth in the opening paragraph or to such
other address as one party may have furnished to the other in writing.




 
12.
ASSIGNMENT. Neither party may assign or transfer this Contract without the prior
written consent of the non-assigning party, which approval shall not be
unreasonably withheld.





--------------------------------------------------------------------------------







Service Recipient
Swiftnet Ltd




By: /s/ Guy Nissenson

Guy Nissenson






Service Provider
Xfone, Inc.




By: /s/ Guy Nissenson

Guy Nissenson

--------------------------------------------------------------------------------

